Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/496,634. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same invention with very similar language, see table below:

Application 16/700,484
Patent 10/496,634
A method comprising: accessing, by one or more processors, a plurality of record objects of one or more systems of record, each record object of the 
plurality of record objects corresponding to a record object type and comprising one or more object fields having one or more object field-values;  

A method comprising: accessing, by one or more processors, data from a plurality of record objects of one or more systems of record, each record 
object of the plurality of record objects corresponding to a record object type and comprising one or more object fields having one or more object 
field-values;
selecting, by the one or more processors, a first record object of the plurality of record objects;
selecting, by the one or more processors, a first record object of the plurality of record objects;
identifying, by the one or more processors, a 

electronic activities having a timestamp indicating a receipt time or transmission time of the respective electronic activity;  


plurality of electronic activities having a timestamp indicating a receipt time or transmission time of the respective electronic activity;

activities, at least one participant of each of the plurality of electronic activities;
determining, by the one or more processors and responsive to parsing data from the plurality of 
electronic activities, at least one participant of each of the plurality of electronic activities;

determining, by the one or more processors, for the at 
least one participant of each of the plurality of electronic activities, at least one of a role, a title, or a department corresponding to the at least one 
participant;
determining, by the one or more processors, a completion score indicating a likelihood of completing an event associated with the first record 
object, the completion score based on the timestamp of each of the plurality of electronic activities and the at least one participant of each of the plurality 
of electronic activities;
determining, by the one or more processors, a completion score indicating a likelihood of completing an event associated with the first record 
object, the completion score based on the timestamp of each of the plurality of electronic activities and at least one of the role, the title, or the department of the at least one participant of each of the plurality of 
electronic activities;
and storing, by the one or more processors, in one 
or more data structures, an association between the first record object and the completion score. 
 

and storing, by the one or more processors, in one or 
more data structures, an association between the first record object and the completion score. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164